Citation Nr: 0517550	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-03 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating of total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim.

The record reflects that the veteran initially requested a 
Board hearing in conjunction with his appeal, but that he 
withdrew that request in July 2004.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 
2005) that error regarding the timing of notice does not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Initially, the Board notes that it appears the RO complied 
with the duty to notify.  Preadjudication notice was sent to 
the veteran by correspondence dated in May 2003, which was 
clearly before the June 2003 rating decision that is the 
subject of this appeal.  This correspondence specifically 
addressed the requirements for a TDIU, informed the veteran 
of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the February 2004 Statement of the 
Case (SOC), and the September 2004 Supplemental Statement of 
the Case (SSOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Nevertheless, the 
Board concludes that additional development is necessary in 
order to comply with the duty to assist.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the rating 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the veteran's only service-connected disability is his 
post-traumatic stress disorder (PTSD) which is evaluated as 
70 percent disabling.  Thus, he satisfies the schedular 
criteria for consideration of a TDIU rating.  Accordingly, to 
establish entitlement, the record must reflect that the PTSD 
prevents him from obtaining and maintaining substantially 
gainful employment.

The Board notes that the RO obtained VA outpatient treatment 
records in conjunction with this case that cover a period 
through June 2003, and accorded the veteran a VA PTSD 
examination in May 2003.  However, correspondence from the 
Social Security Administration (SSA) dated in April 2004 
reflects that the veteran was found to be disabled, and that 
the evidence used to make this determination included medical 
records received in December 2003, January 2004, and February 
2004.  The veteran's representative contended in a May 2005 
statement that VA should obtain these records.  

Although the April 2004 correspondence indicates the SSA's 
determination was based primarily upon increasing weakness in 
the right arm, it was also noted that the veteran had claimed 
disability due to a herniated disc, PTSD, and high 
cholesterol.  Further, the SSA noted that the medical 
evidence indicated he had been treated for these conditions 
for several years, and that they kept him from working.  
Thus, it does appear that the medical evidence noted by the 
SSA includes findings regarding the current severity of his 
PTSD.  Moreover, the Court has long held that the duty to 
assist includes requesting information and records from the 
SSA which were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

Additionally, one of the records identified by the SSA 
correspondence is a VA hospital report received in January 
2004.  Under the law, VA medical records which are in 
existence are constructively of record and the failure of the 
RO or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95.  In circumstances such as these, 
the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the 
Board concludes that a remand is necessary to obtain these 
records.

The record also reflects that the RO obtained personnel 
records from the veteran's former employer.  However, 
correspondence attached to these records stated that 
documentation regarding his medical condition was not 
included, and that if this information was needed the veteran 
would need to sign an authorization to release this 
information.  In the May 2005 statement, the veteran's 
representative asserted that VA did not ask the veteran for 
such a release.  Although the record indicates the veteran 
was disabled from his last job and apparently received 
workers' compensation for a work-related neck injury, the 
Board notes that these records may contain information 
regarding the impact the veteran's PTSD had upon his 
employment.  Thus, a remand is also necessary to obtain these 
medical records.

The representative also contended in the May 2005 statement 
that the veteran's treatment at the Veterans Resource Center 
did not appear to be documented in his records.  However, the 
VA outpatient treatment records include findings by the two 
individuals identified by the veteran on a May 2003 VA Form 
210-4142 (Authorization and Consent to Release Information to 
VA) as the ones who provided his treatment at this facility.  
Thus, it does appear the RO obtained the records from this 
facility.

Finally, the Board notes that the RO denied the TDIU claim 
based upon the May 2003 VA examiner's opinion that the 
veteran's "PTSD per se would not render him unemployable ..."  
However, both the veteran in his February 2004 Substantive 
Appeal, and his representative in a July 2004 statement, have 
criticized the adequacy of this examination.  Consequently, 
the Board concludes that a new examination is warranted in 
this case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
since June 2003.  After securing any 
necessary release, the RO should obtain 
those records not on file.  In addition, 
the RO should request VA treatment 
records dated since June 2003.

2.  The RO should request that the 
veteran provide the necessary release to 
obtain his medical records from his last 
employer.  If the veteran provides the 
necessary release, the RO should obtain 
those records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Following examination of the veteran, the 
examiner should express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that his 
PTSD alone prevents him from obtaining 
and/or maintaining substantially gainful 
employment.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
September 2004, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



